Title: To Alexander Hamilton from James McHenry, 26 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department, Trenton, 26. September 1799—
          
          I have received this morning the following letters, viz one of the 24th. instant, inclosing proceedings of a General Court Martial, one of the 24th. instant, respecting Winter Quarters on the Potomack—one of the 25th. instant, informing that you had fixed upon Greenbrook for the Winter Quarters of the 11th. 12th. and 13th. regiments, and one of the 25th. instant, stating that Call is the name of the person presented by Colonel Bentley for an appointment.
          I agree with you that it is desirable, from the lateness of the Season, to prosecute to a conclusion and without interruption, measures for the Winter Quarters of the Seventh, eighth, and Ninth regiments. I had in view in proposing that these should be preliminary only, to have turned over the information and opinions acquired to General Pinckney for his final decision and orders, thinking it would occasion no material delay, upon the supposition he would be at Newport. Upon reflexion however I prefer the course adopted.
          In General Pinckneys absence from his territorial district and abstraction from its general superintendence, the present business, in particular, seems to belong very properly to you.
          Inclosed are the original letters which you requested to have returned.
          The President has transmitted to me the enclosed letter, from Daniel Marrow with a request that I should consider and if possible gratify the parents by accepting a substitute. I pray you to give the necessary orders to have the exchange made, so that the desire of the President be complied with and the public sustain no loss.
          I have the honor to be with great respect Your obedient Servant
          
            James McHenry
          
          Major General A Hamilton
        